44 Mich. App. 336 (1973)
205 N.W.2d 185
PEOPLE
v.
BLALOCK.
Docket No. 12474.
Michigan Court of Appeals.
Decided January 16, 1973.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Dominick R. Carnovale, Chief, Appellate Department, and Robert A. Reuther, Assistant Prosecuting Attorney, for the people.
Markus S. Simon, for defendant on appeal.
*337 Before: V.J. BRENNAN, P.J., and LEVIN and O'HARA,[*] JJ.
V.J. BRENNAN, P.J.
Defendant was convicted by a jury in the Wayne County Circuit Court of carrying a concealed weapon in a motor vehicle (MCLA 750.227; MSA 28.424).
Defendant's first argument is that the evidence was insufficient to sustain a finding that he carried a dangerous weapon. The record reveals sufficient evidence from which the jury could reasonably determine that defendant had knowledge that a pistol was present and he participated in carrying it. People v Moceri, 294 Mich. 483 (1940); People v Cunningham, 20 Mich. App. 699 (1969).
Defendant's second contention is that the prosecutor's opening statement incorrectly apprised the jury of the applicable law. A reading of the entire opening statement, rather than portions thereof, reveals that this was not in fact the case. Furthermore, no objection on this ground was made by defense counsel. We are of the opinion, having read the record, that the defendant's allegations of error in this regard do not reflect a clear injustice which merits review despite the absence of a contemporaneous objection. People v Wesley Brown, 35 Mich. App. 153 (1971).
Defendant's final allegation of error concerns the rereading of portions of the testimony of one witness to the jury. The jurors themselves indicated which portions of the witness's testimony they wished to hear again; defense counsel made no objection once a poll of the jury revealed that they desired no further reading of testimony. It is a general rule of long standing that the entire testimony of a witness need not be read back to *338 the jury, and that both the reading and the extent of reading are matters confided to the sound discretion of the trial judge. People v Gregory Turner, 37 Mich. App. 162 (1971). There was no abuse of such discretion in this case.
Affirmed.
All concurred.
NOTES
[*]  Former Supreme Court Justice, sitting on the Court of Appeals by assignment pursuant to Const 1963, art 6, § 23 as amended in 1968.